Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 10-16, and the species Alzheimer’s disease in the reply filed on 05/25/2021 is acknowledged.
Examiner acknowledges the amendments to claims 1, 4, 5, 10, 11, 14 and 15 and withdrawing of claims 9 and 17-20.
Claims 9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2021.
Claims 1-8 and 10-16 are being examined on the merits.

Response to Arguments
Applicant’s arguments, see page 8, lines 16-18, filed 09/30/201, with respect to the 101 rejection of claims 1-8 and 10-16 have been fully considered and are persuasive.  The rejection of 06/30/2021 has been withdrawn. 

However, it should be noted that the analysis of the 101 rejection by the applicant was improper because in the analysis step 2a Prong 1, the question “is the claim directed to a product of nature?” has been answered by the applicant incorrectly. The product is a nature 
Also prong 2 of step 2a, the question “does the claim recite additional elements that integrate the judicial exception into a practical application?” was analyzed incorrectly by the applicant. Claiming the specific Panax plant components in varying amounts or claiming them from different species only further limits how much of the nature-based components are claimed in the composition and where they specifically come from which do not limit the composition to a physical manifestation of a specific practical application. Such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited. 
However the new addition of the limitation which is hydrolyzing of the plant extracts with acetic acid would alter the structure of the plant extracts through acid hydrolysis and thus would alter the function of the judicial exceptions which would allow it to overcome the 101 rejection. Therefore the rejection is dropped.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun-Ok (CN104487079A) and Sun (WO2007006208A1). This rejection is maintained with an added reference to take into account the amendments made to the claims filed on 09/30/2021.

Hyun-Ok teaches a Panax plant extract comprising Rg3, Rg5 and Rk1 and further teaches that example 11, the Rk1 content is 1.5 ± 0.6, and Rg5 content is 1.9 ± 0.7, the 20(S) Rg3 content is 1.9 ± 0.6, the 20(R) Rg3 content is 1.5 ± 0.7 and (Rg5 + Rk1)/Rg3 is 0.97 (see table 2). Hyun-Ok teaches the Panax plant also contains various ginsenosides such as Rh2 (20-R, S), Rg2 (20-R,S) and Rh1 (20-R,S) (see table 1). Hyun-Ok teaches the 20(-R)-GinsenosideRg3 and the 20(S)-GinsenosideRg3 at 1.1-1.2 (see fig 16). Hyun-Ok also teaches wherein the panax extract may have varying concentrations of ginsenoside content depending upon the different heat and pressure applications to the extract (see page 4, last paragraph and figures 1-19).
Hyun-Ok further teaches “The example having a panax species of similar effect with Radix Ginseng comprises Radix Panacis Quinquefolii (Panax quinquefolia), Radix Notoginseng (Panax notoginseng), Rhizoma Panacis Japonici (Panax japonica), Panax. Trifolium (PanaxTrifolia), Himalaya join (Panax pseudoginseng), Vietnam is joined (Panaxvietnamensis) etc.”(see page 1, background technology).
Hyun-Ok also teaches different dosage forms for the pharmaceutical (such as solution, emulsion, suspensoid, extractum, syrup) and solid dosage forms (such as powder, granule, tablet, capsule or pill) but also teaches where the pharmaceutical preparation is not limited and can use the form of any preparation (see page 5, paragraph 8) and further teaches dosage 
Hyun-Ok also teaches the use of any known acceptable carriers in the art which in the broadest reasonable interpretation can be used as a vector (see page 6, paragraph 5).
Hyun-Ok also teaches reflux extraction with ethanol (ethyl alcohol) (see page 5, paragraph 1).
Hyun-Ok does not teach that the extract is hydrolyzed. 
Sun’s general disclosure is to a medicinal composition containing ginseng secondary glycosides (ginsenoside Rg3) and (ginsenoside Rg2 and ginsenoside Rh1) (see abstract).
Sun teaches wherein “the present composition contains mainly, as active ingredients, the ginsenoside with protopanoxadiol as aglucone (ginsenoside Rg3) and the ginsenoside with protopanoxatriol as aglucone (ginsenoside Rg2 and ginsenoside Rh1). It is prepared from the ginseng genus of plants through extracting, acid hydrolysing and using macroreticular resin to separate, purify and concentrate (see abstract), more specifically the hydrolysis is with acetic acid (see claim 5 and page 4) and wherein the macroporous resin is D101 (see page 5, embodiment 1). Sun also teaches that when the macroreticular resin is used to separate, purify and concentrate (see abstract and all embodiments).
Sun also teaches wherein “A preferred technical solution is characterized in that: ginsenoside Rg3 is ginsenoside 20-(S)-Rg3 and/or ginsenoside 20-(R)-Rg3; ginsenoside Rg2 is ginsenoside 20-(S)-Rg2 And/or ginsenoside 20-(R)-Rg2 ; ginsenoside Rhl is ginsenoside 20-(S)-Rhl and/or ginsenoside 20-(R)-Rhl; the % by weight: the ginsenoside Rg3 is 10-30%, the ginsenoside Rg2 is 1-20%, and the ginsenoside Rhl is 1 10%, which would be inclusive of the 
The combined references do not specifically teach all certain mass ratios (claims 5, 12, 13 and 15) of the specific ginsenosides however Hyun-Ok teaches where the different heating and pressure applications to the Panax plant extract can give different concentrations of the different ginsenosides (see above) and Sun teaches that the macroporous resin is used along with acetic acid to concentrate the glucosides and therefore it would be obvious to a person having ordinary skill in the art at the effective filing date to modify the different heat and pressure parameters or to further concentrate through continued filtration to get any specific end result of ginsenosides, including the instantly claimed mass ratio’s.  As discussed in the MPEP “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of each of the compounds in a pharmaceutical composition.  Varying the concentration of ingredients or compounds within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

 There would be limited experimentation needed in adjusting such parameters to reach the instant inventions limitations.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. The applicant argues Hyun-Ok fails to specifically teach the extraction with ethyl alcohol and hydrolyzing with acetic acid and passing through a D101 macroporous resin however the issue is remedied by the new reference from Sun. 
The applicant argues that a person skilled in the art would not be able to specifically adjust the content of certain components in the extract through extraction methods, however this argument is not persuasive. There are various methods utilized for concentrating specific components within extracts and one such way is through filtration and another is through different chromatography methods. Both of these methods are also discussed in the referenced prior art.
The extraction method of the instant invention is prepared by reflux extraction with ethyl alcohol, then hydrolyzing with acetic acid and passing through a D101 macroporous resin. This is the same method utilized by Sun as discussed above. The claims are directed to a product-by-process composition; thus, the examination is on the product itself and not the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655